PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,757,989
Issue Date:  01 Sep 2020
Application No. 15/625,717
Filing or 371(c) Date: 16 Jun 2017
Attorney Docket No. KNW-001CPRC 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the petition under 37 CFR 1.182, requesting a duplicate ribbon copy for the above-identified patent, both petitions were filed 28 April 2021.

The petition to expedite under 37 CFR 1.182 is GRANTED. 

The petition to receive a duplicate ribbon copy is DISMISSED. 

Petitioner is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  Since Petitioner has not clearly indicated one of the reasons stated above, the Office will not grant the request for duplicate Letters Patent at this time.

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:			Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist
Office of Petitions







    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)